Citation Nr: 1532050	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for right foot degenerative joint disease (DJD) with spurring, hallux valgus, plantar fasciitis, and pes planus.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for left foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to September 2011.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for right and left foot disabilities and assigned initial 10 percent disability ratings for each.

The Veteran has appealed from the initial ratings assigned for the service-connected right and left foot disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Veteran testified from Montgomery, Alabama, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Veteran last received a VA foot examination in October 2013.  At the June 2015 Board videoconference hearing the Veteran testified that the foot disability symptoms had worsened since the October 2013 examination; however, the Veteran also provided the Board with new treatment records and a waiver of initial RO consideration.  Further, the Veteran testified that the new records would be sufficient to rate the foot disabilities.

Having reviewed the newly submitted evidence provided by the Veteran, the Board notes that only one treatment record, dated May 2015, was dated after the October 2013 VA foot examination.  In reviewing the May 2015 Fort Benning treatment record, the Board finds the examination insufficient to rate the service-connected foot disabilities.  Specifically, the Veteran has been diagnosed with bilateral foot disabilities of DJD, pes planus, hammer toes, hallux valgus, and plantar fasciitis.  The May 2015 treatment record appears to only address the plantar fasciitis.  As such, the Board cannot say that the examination findings discussed in the May 2015 treatment record are sufficient to rate the Veteran's right and left foot disabilities for the period since the last VA examination.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received treatment at Fort Benning and from VA.  At the June 2015 Board hearing, the Veteran testified that there was no other outstanding medical evidence at that time.  On remand VA should attempt to obtain any new VA and Fort Benning treatment records from June 2015.  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA and Fort Benning treatment records, not already of record, pertaining to the treatment of the Veteran's foot disabilities from June 2015.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected right and left foot disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should report the extent of the right and left foot/toe disability symptoms in accordance with VA rating criteria.  

3.  Then, readjudicate the issues of higher initial disability ratings for right and left foot disabilities (DJD with spurring, hallux valgus, plantar fasciitis, and pes planus).  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




